ORDER

PER CURIAM.
Defendant, Crawford Times, appeals from the judgment entered on a jury verdict finding him guilty of robbery in the first degree, in violation of section 569.020 RSMo 1994, and armed criminal action, in violation of section 571.015 RSMo 1994. He was sentenced to concurrent terms of thirty years for robbery and ten years for armed criminal action.
No jurisprudential purpose would be served by a written opinion reciting the detailed facts and restating the principles of law. The parties, however, have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment is affirmed pursuant to Rule 30.25(b).